Citation Nr: 0505773	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-32 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left hip, left 
knee, and left ankle disorders.  

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a right knee disability.  

3.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral spine pain.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1980 to March 
1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  It is noted, however, that the veteran 
recently moved to Alabama and is now represented by a service 
organization in that state.  

In December 2004 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is service-connected for right knee and 
lumbosacral spine conditions.  In part, it is alleged that 
the veteran now has disorders of the left hip, left knee, and 
left ankle, as a result of his service-connected 
disabilities.  (See the veteran's December 2004 hearing 
testimony at page 14.)  At the hearing, he also testified as 
to increased severity of his right knee and back conditions 
and that he had recent treatment in December 2004 at the VA 
medical facility.  

The Board notes that numerous VA examinations are of record, 
but that no VA examiner has adequately addressed the 
veteran's assertion that he has disorders of the left hip, 
left knee, and left ankle that were caused or aggravated by 
his service-connected right knee or lumbosacral spine 
conditions.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC) for further development:  

1.  The AMC should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for any of 
the conditions on appeal.  Copies of 
records that are not currently in the clams 
file should be obtained, to include all 
treatment reports pertaining to his 
disabilities at the VA Medical facilities 
in Erie and Pittsburgh, PA.  All efforts to 
obtain these records must be documented in 
the claims file.  If any records cannot be 
obtained, it should be so stated, and the 
veteran is to be informed of any records 
that could not be obtained.  

2.  After completion of #1, the veteran 
should be afforded an appropriate VA 
examination to determine whether he has 
disorders of the left hip, left knee, or 
left ankle which were caused or 
aggravated by service-connected right 
knee or lumbosacral spine conditions.  
The examiner should also address the 
nature and severity of service-connected 
disorders of the right knee and 
lumbosacral spine.  (Please note the 
veteran reported that he was moving to 
Alabama in summer 2005, so please contact 
the veteran to determine the appropriate 
location to schedule the examination(s).)

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner..  The examiner 
must annotate the examination report that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

a.  Specifically, following a review of 
the relevant medical records in the 
claims file, to include the veteran's 
medical history, the clinical evaluation 
and any tests that are deemed necessary, 
the examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that any disability 
of the left hip, left knee, or left 
ankle, that may be present is causally 
related to any incident of service or 
whether it is at least as likely as not 
that it was caused or aggravated 
(worsening of underlying condition versus 
temporary flare-up of symptoms) by his 
service connected residuals of right knee 
injury, right knee degenerative changes, 
or lumbosacral spine pain.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

b.  The examination should also include 
the examiner's opinion as to the nature 
and severity of the right knee and 
lumbosacral spine.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
range of motion in the right knee and 
lower back.  Moreover, the examiner 
should comment on the degree of 
instability in the right knee.  He/she 
should also comment on the functional 
limitations, if any, caused by the 
appellant's service-connected right knee 
disability and lumbosacral spine in light 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45.  It is requested that the examiner 
provide explicit responses to the 
following question:  

(1)  Do the service-connected 
disabilities involve only the joint 
structure, or do they also involve the 
muscles and nerves?  

(2)  Do the service-connected disorders 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners so 
indicate.  

(3)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  

3.  After completion of the above, the 
AMC should readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




